Name: Commission Implementing Regulation (EU) 2017/1928 of 20 October 2017 entering a name in the register of protected designations of origin and protected geographical indications (Kintoa (PDO))
 Type: Implementing Regulation
 Subject Matter: animal product;  marketing;  legal form of organisations;  consumption;  regions of EU Member States;  Europe;  farming systems
 Date Published: nan

 21.10.2017 EN Official Journal of the European Union L 272/15 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1928 of 20 October 2017 entering a name in the register of protected designations of origin and protected geographical indications (Kintoa (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 15(1) and Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, France's application to register the name Kintoa was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Kintoa should therefore be entered in the register. (3) By letter received on 22 August 2016, the French authorities notified the Commission that the limited-liability agricultural holding EARL du CarrÃ © (Alain Cazanave, Le chalet, 380 Chemin du CarrÃ ©, 64300 Sallespisse), which is established on their territory, had been legally marketing the product sold under the name Kintoa, using this name continuously for more than 5 years, and that this point had been raised during the national opposition procedure. (4) Since the company mentioned in recital 3 above meets the requirements laid down in Article 15(1) of Regulation (EU) No 1151/2012 for the granting of a transitional period in which to make legal use of the sales name after registration, it should be granted a transitional period ending on 31 December 2017, during which time it may make use of the name Kintoa. (5) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name Kintoa (PDO) is hereby entered in the register. The name specified in the first paragraph denotes a product in Class 1.1.  Fresh meat (and offal), as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The limited-liability agricultural holding EARL du CarrÃ © (Alain Cazanave, Le chalet, 380 Chemin du CarrÃ ©, 64300 Sallespisse) is hereby authorised to continue to use the registered name Kintoa (PDO) until 31 December 2017. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 90, 23.3.2017, p. 9. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).